Citation Nr: 0614394	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether the reopened 
claim should be granted.

2.  Whether the appellant is eligible for Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35, 
based on a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to September 1945 and died in November 1999.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In December 
2005, the appellant testified at a hearing at the RO before 
the undersigned Veterans Law Judge.

In an unappealed February 2000 rating decision, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  That determination was not appealed, 
and therefore is final, and may not be reopened without 
evidence deemed to be new and material.  The current appeal 
comes before the Board of Veterans' Appeals (Board) from the 
RO rating decision of January 2004 that again, in pertinent 
part, denied service connection for the cause of the 
veteran's death.

The Board points out in this regard that it appears the RO, 
in January 2004, reopened the appellant's claim for service 
connection for the cause of the veteran's death and then 
denied it on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim. See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The issues of entitlement to service connection for the cause 
of the veteran's death and eligibility for DEA under Chapter 
35 are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A February 2000 rating decision denied the appellant's 
claim for service connection for the cause of the 
veteran's death on the basis that there was no medical 
evidence of a link between the veteran's service-
connected disabilities and the condition that caused his 
death and no evidence that the veteran's disabilities 
hastened or contributed significantly to his death.  The 
appellant was notified of the RO's action and did not 
appeal the determination.

2.	Evidence received since the February 2000 rating 
decision as to the issue of entitlement to service 
connection for the cause of the veteran's death, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the February 2000 rating decision 
denying service connection for the cause of the veteran's 
death is new and material and the claim must be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

In June 2003 and March 2005, the RO provided the appellant 
with correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed July 2004 statement of the 
case (SOC), and November 2004 supplemental statement of the 
case (SSOC) of the pertinent law, and what the evidence must 
show in order to substantiate her claims. See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which meet notice requirements of VCAA).  
See also Kent v. Nicholson, No 04-181 (U.S. Vet. App. March 
31, 2006) (To the effect that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
VA must notify the claimant of what evidence would be 
necessary to substantiate that element or element required to 
establish service connection that were found insufficient in 
the previous denial.)  

Here the RO's June 2003 letter to the appellant explained 
what new and material is and that such evidence should 
include "medical evidence that will show a reasonable 
probability that the condition that contributed to the 
veteran's death" was related to his military service.  Id.  
It appears in this case that all obtainable evidence 
identified by the appellant relative to her claims has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
mentioned in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.

II.	Legal Analysis

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen her claim for 
entitlement to service connection for the cause of the 
veteran's death in May 2003.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

For claims filed on or after August 29, 2001, VA law provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
existing evidence not previously submitted to agency 
decisionmakers and material evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The United States Court of Appeals for Veterans Claims has 
held that the credibility of evidence must be presumed for 
the purpose of deciding whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

In a September 2000 rating decision the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The denial was based primarily upon a determination that the 
evidence of record did not demonstrate a link between the 
veteran's service-connected disabilities and the condition 
that cause his death, or that the veteran's disabilities 
hastened or contributed significantly to his death.  The 
appellant was notified of the RO's determination and did not 
appeal and the decision became become final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104 (2005).

The veteran's death certificate, dated in December 1999, 
indicates that he died on November [redacted], 1999, at the age of 
80.  The immediate cause of the veteran's death reported was 
adult respiratory distress syndrome due to pneumonia.  It was 
noted that the veteran had the adult respiratory distress 
syndrome for weeks prior to his death.  An autopsy was not 
performed.

The evidence of record at the time of the RO's September 2000 
unappealed rating decision included the veteran's death 
certificate, his service medical records, and VA and non VA 
medical records and examination reports, dated from 1953 to 
1976.  The record reveals that in a January 1954 rating 
decision, the RO granted service connection for a chronic 
duodenal ulcer, evaluated as 40 percent disabling.

Private medical records show that in 1959, the veteran 
underwent a gastric resection due to his chronic duodenal 
ulcer disability.

The Board finds the evidence added to the claims file since 
the September 2000 rating decision as to the issue of 
entitlement to service connection for the cause of the 
veteran's death includes VA and private medical records, 
dated from 1986 to 1999.  The new evidence also includes 
April 2003 and February 2006 signed statements from J. M.G., 
M.D., the veteran's treating physician, to the effect that 
the veteran's death due to adult respiratory distress 
syndrome due to pneumonia was related in part to aspiration 
and in part to malnutrition.  Dr. J.M.G. opined that both 
were contributed to in a significant way by complications 
from the veteran's ulcer disease and surgery for it (a 
gastrectomy was performed in 1986).  In a September 2003 
written opinion, a VA physician opined that it was unlikely 
that the veteran's old chronic ulcer disease materially 
affected his health and rendered him materially less capable 
of resisting the effects of acute respiratory syndrome.  The 
postoperative ulcer disease was noted on the terminal 
hospital summary.  This evidence, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  It 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim and 
raises a reasonable possibility of substantiating the 
appellant's claim.  As the evidence added to the record is 
"new and material," the claim must be reopened.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for the cause 
of the veteran's death assured.  Once a claim is reopened, 
the VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim of service connection for the cause of 
the veteran's death and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened, and the appeal is, to that 
extent, granted.


REMAND

As noted, the veteran died in November 1999 at the age of 80.  
The immediate cause of the veteran's death reported on the 
death certificate was adult respiratory distress syndrome due 
to pneumonia.  At the time of his death, he was service-
connected for chronic duodenal ulcer disease, evaluated as 40 
percent disabling since 1953.  

The appellant maintains that the disabling effects of the 
veteran's service-connected gastrointestinal disability 
significantly contributed to the conditions that led to his 
death.

VA and non-VA medical records reflect the veteran's medical 
treatment for his service-connected gastrointestinal 
disability, including repeated hospitalizations in the 1950s.  
As described above, private hospital records reveal that in 
1959, he underwent a subtotal gastric resection because of 
his chronic duodenal ulcer. 

In May 1986, private hospital records reflect that the 
veteran, who was then 66 years old and had a history of two 
episodes of gastrointestinal bleeding, underwent a 
gastrectomy and truncal vagotomy and Billorth I 
reconstruction.

As noted above, in support of her contentions that the 
veteran's service-connected gastrointestinal disability 
caused or significantly contributed to his death, the 
appellant submitted two signed statements, dated in April 
2003 and February 2006, from Dr. J. M.G., both of which 
reference his treatment of the veteran since 1986.  In 
February 2006, Dr. J.M.G. said that the veteran's death, due 
to severe pneumonia, was related in part, to aspiration and, 
in part, due to malnutrition, both of which were contributed 
to in a significant way by his complications from peptic 
ulcer disease and surgery for that disability.  However, 
there is no indication that the physician's treatment records 
were obtained by the RO.  While in April 2003, the appellant 
submitted a signed release (VA Form 21-4142) authorizing VA 
to obtain Dr. J.M.G.'s records of the veteran's treatment, in 
its June 2003 letter, the RO advised her that due to a recent 
change in North Carolina law, "private hospitals and 
doctors...are no longer accepting our standard release of 
information form in death cases."  The RO advised the 
appellant that "it will be necessary for you to contact the 
medical facility" to obtain the records or reports.  It is 
unclear why Dr. J.M.G.'s records were not received.  In any 
event, the Board believes that Dr. J.M.G.'s treatment records 
of the veteran should be obtained prior to final appellate 
consideration of the appellant's claim.  The appellant's 
service representative may wish to assist her in obtaining 
and completing any authorization and release of record forms 
necessary to secure Dr. J.M.G.'s medical records regarding 
the veteran's treatment.

Further, although the terminal discharge summary from the 
veteran's final hospital stay, from October 22 to November 
[redacted], 1999 is in the claims file, the hospital records 
associated with his care are not.  The Board believes these 
records, specifically including laboratory reports, should be 
obtained from the Carolinas Healthcare System, particularly 
in light of Dr. J.M.G.'s assertion that the veteran's death 
was, in part, due to aspiration pneumonia and malnutrition 
related to complications from peptic ulcer disease and 
related surgery for the disability.  Again, the appellant's 
service representative may wish to assist her in obtaining 
and completing any authorization and release of record forms 
necessary to secure the hospital's records regarding the 
veteran's treatment.

Additionally, during her December 2005 Board hearing, the 
appellant testified that, in the year prior to his death, the 
veteran was treated at the VA outpatient clinic in Charlotte 
and at the VA medical facilities in Salisbury and Durham.  In 
February 2006, she submitted a signed statement indicating 
that the veteran was regularly seen at the VA hospital in 
Salisbury that requested he report to the Gold Clinic in 
Charlotte when it opened.  She also submitted a copy of his 
clinic appointment card indicating he had an appointment in 
August 1999.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  VA medical records 
dated from January 1998 to May 1999 from the VA medical 
facility in Salisbury are in the claims file and, in April 
2004, the VA medical facility in Durham advised the RO that 
it had no records regarding the veteran's treatment.  
However, here, the record suggests that additional VA medical 
evidence might be available that is not before the Board at 
this time.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the veteran's death and DEA, but she was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As her claims 
are being remanded, the RO should provide her with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the appellant that an effective date for the 
award of benefits will be assigned if service connection for 
the cause of the veteran's death is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish the benefit sought and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Regarding the appellant's claims for 
service connection for the cause of the 
veteran's death and eligibility for DEA 
benefits under Chapter 35, the RO 
should provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs her that an 
effective date for the award of 
benefits will be assigned if service 
connection for the cause of the 
veteran's death is awarded, and also 
includes an explanation as to the type 
of evidence that is needed to establish 
an effective date, consistent with 
Dingess, supra.

2.	The RO should obtain all records 
regarding the veteran's treatment from 
Dr. J. M. G.  If the appellant needs to 
exert any additional effort to secure 
these records, the RO should advise 
both her and her service representative 
of what she needs to do, to ensure that 
all requisite release and authorization 
forms are obtained and provided to the 
physician.  The appellant should be 
advised to provide the RO with a copy 
of any signed release submitted to Dr. 
J.M.G.

3.	The RO should obtain all medical 
records, including laboratory reports 
and consultation reports, regarding the 
veteran's treatment in the Carolinas 
Healthcare System from October 22 to 
November [redacted], 1999.  Again, if the 
appellant needs to exert any additional 
effort to secure these records, the RO 
should advise both her and her service 
representative of what she needs to do, 
to ensure all requisite release and 
authorization forms are obtained and 
provided to the hospital.  The 
appellant should provide the RO with a 
copy of any signed release submitted to 
this medical facility.

4.	Then, the RO should refer the veteran's 
claims file to an appropriate medical 
doctor who has not previously reviewed 
the veteran's medical records, and who 
is qualified to render an opinion with 
respect to the medical question on 
remand, preferably (if feasible) a 
physician with a specialty in 
gastroenterology.  The physician is 
requested to review the evidence of 
record, including the veteran's medical 
records, including the August 1959 
subtotal gastric resection and May 1986 
gastrectomy records, together with his 
October  22 to November [redacted], 1999 
hospitalization records, and the April 
2003 and February 2006 statements from 
Dr. J.M.G. and the September 2003 VA 
medical opinion.

a.	The physician is requested to 
offer an opinion as to whether the 
veteran was malnourished at his 
death and, if so, whether it is at 
least as likely as not (i.e., at 
least a 50-50-probability) that an 
etiological relationship exists 
between the veteran's service-
connected chronic duodenal ulcer, 
including his 1959 gastric 
resection and 1986 gastrectomy, 
and his malnutrition, or whether 
such an etiology or relationship 
is less than likely (i.e., less 
than a 50-50 probability) with 
malnourishment due secondary to 
dementia. 

b.	The physician is further requested 
to offer an opinion as to whether 
it at least as likely as not that 
the veteran's service-connected 
chronic duodenal ulcer disease 
either caused or contributed 
substantially or materially to the 
cause of the veteran's death.  A 
rationale should be provided for 
all opinions expressed.  If the 
physician is unable to give an 
opinion with respect to the 
questions presented, an 
explanation at to why should be 
provided.  In rendering an 
opinion, the examiner is 
particularly requested to address 
the opinions expressed by Dr. 
J.M.G. in April 2003 (to the 
effect that the respiratory 
failure and pneumonia that caused 
the veteran's death were related 
to the many problems he suffered 
from his chronic peptic ulcer 
disease), in the September 2003 VA 
medical opinion (to the effect 
that it was unlikely that the 
veteran's old chronic ulcer 
disease materially affected his 
health and rendered him materially 
less capable of resisting the 
effects of acute respiratory 
syndrome), and by Dr. J.M G. in 
February 2006 (to the effect that 
the veteran's death due to severe 
pneumonia was related, in part, to 
aspiration and, in part, to 
malnutrition, both of which were 
contributed to in a significant 
way by his complications from 
peptic ulcer disease and surgery 
for same).

5.	Thereafter, the RO should readjudicate 
the appellant's claims of entitlement 
to service connection for the cause of 
the veteran's death and eligibility to 
DEA benefits under Chapter 35.  If the 
benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided with 
a SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


